Case 18-71258-lrc   Doc 5   Filed 12/19/18 Entered 12/19/18 15:52:37   Desc Main
                             Document     Page 1 of 6
Case 18-71258-lrc   Doc 5   Filed 12/19/18 Entered 12/19/18 15:52:37   Desc Main
                             Document     Page 2 of 6
Case 18-71258-lrc   Doc 5   Filed 12/19/18 Entered 12/19/18 15:52:37   Desc Main
                             Document     Page 3 of 6
Case 18-71258-lrc   Doc 5   Filed 12/19/18 Entered 12/19/18 15:52:37   Desc Main
                             Document     Page 4 of 6
Case 18-71258-lrc   Doc 5   Filed 12/19/18 Entered 12/19/18 15:52:37   Desc Main
                             Document     Page 5 of 6
Case 18-71258-lrc   Doc 5   Filed 12/19/18 Entered 12/19/18 15:52:37   Desc Main
                             Document     Page 6 of 6
